
	

115 S2696 IS: Supporting Infant Plans of Safe Care Implementation Act
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2696
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To provide grants to States to improve and coordinate their response to ensure the safety,
			 permanency, and well-being of children at high risk for abuse and neglect.
	
	
		1.Short title
 This Act may be cited as the Supporting Infant Plans of Safe Care Implementation Act.
		2.Plans of safe care
 (a)In generalTitle I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is amended by inserting after section 107 the following:
				
					107A.Grants to States to improve and coordinate their response to ensure the safety, permanency, and
			 well-being of infants affected by substance use
 (a)Program authorizedThe Secretary shall make grants to States for the purpose of assisting child welfare agencies, social services agencies, substance use disorder treatment agencies, public health agencies, and maternal and child health agencies to facilitate collaboration in developing, updating, and implementing plans of safe care described in section 106(b)(2)(B)(iii).
						(b)Distribution of funds
 (1)ReservationsOf the amounts appropriated under subsection (h), the Secretary shall reserve— (A)no more than 3 percent for the purposes described in subsection (g); and
 (B)up to 2 percent for grants to Indian Tribes and tribal organizations for purposes consistent with this section, as the Secretary determines appropriate.
 (2)Allotments to States and territoriesThe Secretary shall allot the amount appropriated under subsection (h) that remains after application of paragraph (1) on a competitive basis to States that apply for such a grant.
 (c)ApplicationA State desiring a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include—
 (1)a description of— (A)the impact of substance use disorder in such State, including with respect to the substance or class of substances with the highest incidence of abuse in the previous year in such State, including—
 (i)the prevalence of substance use disorder in such State; (ii)the aggregate rate of births in the State of infants with prenatal substance exposure (as determined by hospitals, insurance claims, claims submitted to the State Medicaid program, or other records), if available; and
 (iii)the number of infants identified, for whom a plan of safe care was developed, and for whom a referral was made for appropriate services, as reported under section 106(d)(18);
 (B)the challenges the State faces in developing and implementing plans of safe care in accordance with section 106(b)(2)(B)(iii);
 (C)the State’s lead agency for the grant program and how that agency will coordinate with relevant State entities and programs, including the child welfare agency, the substance use disorder treatment agency, and the public health agency, programs funded by the Residential Treatment for Pregnant and Postpartum Women grant program of the Substance Abuse and Mental Health Services Administration, the State Medicaid program, the maternal, infant, and early childhood home visiting program under section 511 of the Social Security Act, the State judicial system, and other agencies, as determined by the Secretary;
 (D)how the State will monitor local implementation of plans of safe care, in accordance with section 106(b)(2)(B)(iii)(II);
 (E)how the State meets the requirements of section 1927 of the Public Health Service Act (42 U.S.C. 300x–27);
 (F)how the State plans to utilize funding authorized under part E, of title IV of the Social Security Act (42 U.S.C. 670 et seq.) to assist in carrying out any plan of safe care, including such funding authorized under section 471(e) of such Act (as in effect on October 1, 2018) for mental health and substance abuse prevention and treatment services and in-home parent skill-based programs and funding authorized under such section 472(j) (as in effect on October 1, 2018) for children with a parent in a licensed residential family-based treatment facility for substance abuse; and
 (G)an assessment of the treatment and other services and programs available in the State, to effectively carry out any plan of safe care developed, including identification of needed treatment, other services and programs to ensure the well-being of young children and their families affected by substance use disorder;
 (2)a description of how the State plans to use funds for activities described in subsection (d) for the purposes of ensuring State compliance with requirements under clauses (ii) and (iii) of section 106(b)(2)(B); and
 (3)an assurance that the State will— (A)comply with this Act and parts B and E of title IV of the Social Security Act (42 U.S.C. 621 et seq.; 670 et seq.); and
 (B)comply with requirements to refer a child identified as substance-exposed to early intervention services as required pursuant to a grant under part C of the Individuals with Disabilities Education Act (20 U.S.C. 1431 et seq.).
 (d)Uses of fundsFunds awarded to a State under this section may be used for the following activities, which may be carried out by the State directly, or through grants or subgrants, contracts, or cooperative agreements:
 (1)Improving State and local systems with respect to the development and implementation of plans of safe care, which—
 (A)shall include parent and caregiver engagement, as required under section 106(b)(2)(B)(iii)(I), regarding available treatment and service options, which may include resources available for pregnant, perinatal, and postnatal women; and
 (B)may include activities such as— (i)developing policies, procedures, or protocols for the administration of evidence-based and validated screening tools for infants who may be affected by substance use withdrawal symptoms or a fetal alcohol spectrum disorder and pregnant, perinatal, and postnatal women whose infants may be affected by substance use withdrawal symptoms or a fetal alcohol spectrum disorder;
 (ii)improving assessments used to determine the needs of the infant and family; (iii)improving ongoing case management services; and
 (iv)improving access to treatment services, which may be prior to the pregnant woman’s due date.
 (2)Developing policies, procedures, or protocols in consultation and coordination with health professionals, public and private health facilities, and substance use disorder treatment agencies to ensure that—
 (A)appropriate notification to child protective services is made in a timely manner;
 (B)a plan of safe care is in place, where needed, before the infant is discharged from the birth or health care facility; and
 (C)such health and related agency professionals are trained on how to follow such protocols and are aware of the supports that may be provided under a plan of safe care.
 (3)Training health professionals and health system leaders, child welfare workers, substance use disorder treatment agencies, and other related professionals such as home visiting agency staff and law enforcement in relevant topics including—
 (A)State mandatory reporting laws and the referral and notification process; (B)the co-occurrence of pregnancy and substance use disorder;
 (C)the clinical guidance about treating substance use disorder in pregnant and post­par­tum women; and
 (D)appropriate screening and interventions for infants affected by substance use disorder, withdrawal symptoms, or a fetal alcohol spectrum disorder and the requirements under section 106(b)(2)(B)(iii).
 (4)Establishing partnerships, agreements, or memoranda of understanding between the lead agency and health professionals, health facilities, child welfare professionals, substance use disorder and mental health disorder treatment programs, and maternal and child health and early intervention professionals, including home visiting providers, peer recovery specialists, and housing agencies to facilitate the implementation of, and compliance with section 106(b)(2) and paragraph (2) of this subsection, in areas which may include—
 (A)developing a comprehensive, multi-disciplinary assessment and intervention process for infants and their families who are affected by substance use disorder, withdrawal symptoms, or a fetal alcohol spectrum disorder, that takes into account the unique needs of each family and addresses differences between legal, medically supervised substance use, and substance use disorder;
 (B)ensuring that treatment approaches for serving infants, pregnant women, and perinatal and postnatal women whose infants may be affected by substance use, withdrawal symptoms, or a fetal alcohol spectrum disorder, are designed to, where appropriate, keep infants with their mothers during both inpatient and outpatient treatment; and
 (C)increasing access to appropriate evidence-based medication assisted treatment services for substance use disorders approved by the Food and Drug Administration and behavioral therapy, as appropriate, and counseling services.
 (5)Developing and updating systems of technology for improved data collection and monitoring under section 106(b)(2)(B)(iii), including existing electronic medical records, to measure the outcomes achieved through the plans of safe care, including monitoring systems to meet the requirements of this Act and submission of performance measures.
 (e)ReportingEach State that receives funds under this section, for each year such funds are received, shall submit a report to the Secretary, disaggregated by geographic location, economic status, and major racial and ethnic groups as determined by the State, on the following:
 (1)The number of the infants identified under section 106(b)(2)(B)(ii) who experienced removal due to parental substance use concerns who are reunified with parents, and the length of time between such removal and reunification.
 (2)The number of the infants identified under section 106(b)(2)(B)(ii) who experienced substantiated reports of child abuse or neglect, received differential response while in the care of their birth parents or within 1 year after a reunification has occurred.
 (3)The number of the infants identified under section 106(b)(2)(B)(ii) who experienced a return to out-of-home care within one year after reunification.
 (f)Secretary’s report to congressThe Secretary shall submit an annual report to the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate and the Committee on Education and the Workforce and the Committee on Appropriations of the House of Representatives that includes the information described in subsection (e) and recommendations or observations on the challenges, successes, and lessons derived from implementation of the grant program.
 (g)Reservation of fundsThe Secretary shall use the amount reserved under subsection (b)(1)(A) for the purposes of— (1)providing technical assistance, including programs of in-depth technical assistance, to additional States, territories, and Indian tribes in accordance with the substance-exposed infant initiative developed by the National Center on Substance Abuse and Child Welfare;
 (2)issuing guidance on the requirements of this Act with respect to infants born with and identified as being affected by substance abuse or withdrawal symptoms or fetal alcohol spectrum disorder, as described in clauses (ii) and (iii) of section 106(b)(2)(B), including by—
 (A)clarifying key terms; and (B)disseminating best practices on implementation of plans of safe care, on such topics as differential response, collaboration and coordination, and identification and delivery of services, for different populations;
 (3)supporting State efforts to develop information technology systems to manage plans of safe care; and
 (4)preparing the Secretary’s report to Congress described in subsection (f). (h)Authorization of appropriationsTo carry out the program under this section, there are authorized to be appropriated $60,000,000 for each of fiscal years 2018 through 2024..
 (b)DefinitionSection 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended— (1)in paragraph (7), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (8) as paragraph (9); and (3)by inserting after paragraph (7) the following:
					
 (8)the term substance use disorder means the abuse of alcohol or other drugs; and.  